The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO 65101
Dear Secretary Cook:
You have submitted to us a summary statement prepared pursuant to Section 116.334, RSMo Supp. 1997. The summary statement which you have submitted is as follows:
    Shall Missouri statutes be enacted so that candidates for election to General Assembly and statewide offices who comply with various requirements regarding campaign contributions and finances, including limiting campaign spending and use of personal funds, may apply to and obtain certification from the Missouri Ethics Commission to receive public funds for their campaigns, with penalties for violation, where the funds allocated to participating candidates by the Commission are provided by reducing the maximum federal income tax deduction individuals may claim for purposes of determining state income tax liability?
See our Opinion Letter No. 111-98.
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                             JEREMIAH W. (JAY) NIXON Attorney General